Citation Nr: 1338868	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for polyarteritis nodosa, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board notes that the Veteran withdrew his claim for service connection for enlarged prostate at his October 2009 RO hearing.  Therefore, the only remaining issue before the Board is entitlement to service connection for polyarteritis nodosa, to include as due to herbicide exposure.  See 38 C.F.R. § 20.204

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request. 

Rather, in August 2010, the Veteran submitted a request to have a videoconference before a member of the Board, and in October 2013, the Veteran's representative reiterated that the Veteran had requested a videoconference hearing.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107  (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


